Decree affirmed. A decree nisi for divorce granted on June 22, 1948, awarded the custody of the son of the parties to his mother, the appellant, and that of the daughter to her father. Upon a petition filed by the appellant on August 14, 1952, to amend the decree nisi by giving her the custody of the daughter, the judge after a full hearing on the merits denied it on June 16, 1953. The mother appeals. Lacking a transcript of the evidence, we examine the report of the material facts made by the judge. They contain nothing that shows the judge was wrong in finding that the best interests and welfare of the daughter required that she continue in the custody of her father. Richards v. Forrest, 278 Mass. 547. Stinson v. Meegan, 319 Mass. 682.